11-2363-cv
        Aladdin Capital Holdings LLC v. Donoyan

                                    UNITED STATES COURT OF APPEALS
                                        FOR THE SECOND CIRCUIT

                                              SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY
     ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
     APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
     IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR
     AN ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
     ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1              At a stated term of the United States Court of Appeals for the Second Circuit, held at the
 2      Daniel Patrick Moynihan United States Courthouse, 500 Pearl Street, in the City of New York,
 3      on the 14th day of September, two thousand eleven.
 4
 5      PRESENT:
 6
 7              DEBRA ANN LIVINGSTON,
 8              DENNY CHIN,
 9              RAYMOND J. LOHIER, JR.,
10
11                              Circuit Judges.
12      _______________________________________________
13
14      ALADDIN CAPITAL HOLDINGS LLC,
15
16                                      Plaintiff-Appellant,

17                      -v.-                                                  No. 11-2363-cv
18
19      HARUMI AOTO DONOYAN,

20                              Defendant-Appellee.
21      _______________________________________________

22                                                DANIEL L. SCHWARTZ, Day Pitney LLP, Stamford, CT, for
23                                                Plaintiff-Appellant.
24
25                                                PATRICIA REILLY (Matthew K. Curtin, on the brief), Littler
26                                                Mendelson, New Haven, CT, for Defendant-Appellee.



                                                            1
 1           UPON DUE CONSIDERATION, it is hereby ORDERED, ADJUDGED, and DECREED

 2   that the appeal be DISMISSED AS MOOT.

 3           Plaintiff-Appellant Aladdin Capital Holdings LLC (“Aladdin”) appeals from a Ruling and

 4   Order of the United States District Court for the District of Connecticut (Kravitz, J.) denying

 5   Aladdin’s motion for a preliminary injunction. Aladdin filed a complaint alleging that Defendant-

 6   Appellee Harumi Aoto Donoyan (“Donoyan”) breached certain post-employment restrictive

 7   covenants that she entered into with Aladdin. Aladdin sought declaratory and injunctive relief and

 8   filed a motion for a preliminary injunction contemporaneously with its complaint. The district court

 9   issued its Ruling and Order denying Aladdin’s motion on June 8, 2011. Aladdin timely filed a

10   notice of appeal. We assume the parties’ familiarity with the underlying facts and procedural

11   history.

12                                                  *    *    *

13           We must first address whether we have Article III jurisdiction and resolve an issue of

14   mootness. See Moore v. Consol. Edison Co. of N.Y., 409 F.3d 506, 509 (2d Cir. 2005); see also

15   United States v. Miller, 263 F.3d 1, 4 n.2 (2d Cir. 2001) (“[A] federal court may not . . . decide a

16   case on the merits before resolving whether the court has Article III jurisdiction.”). We have

17   repeatedly observed that, “in general, an appeal from the denial of a preliminary injunction is

18   mooted by the occurrence of the action sought to be enjoined.” Moore, 409 F.3d at 509 (internal

19   quotation marks omitted); see also Knaust v. City of Kingston, 157 F.3d 86, 88 (2d Cir. 1998). We

20   have further recognized a limited exception to this rule “where a court can feasibly restore the status

21   quo” by ordering relief that “negate[s] or at least substantially mitigate[s] the adverse effects . . . of

22   the ‘irreparable harms’ the plaintiff fears.” Moore, 409 F.3d at 509-10.

23           Here, Aladdin sought only to enforce the restrictive covenants during the pendency of this

24   litigation and thus preliminarily to enjoin Donoyan from “further violations of those obligations.”

                                                         2
 1   J.A. at 20-21, 24-25 (emphasis added). Aladdin asserted that “Donoyan’s continued violations of

 2   [the] . . . covenants” would cause it to suffer “irreparable harm to its business relationships and

 3   opportunities with its customers” while this litigation was pending. J.A. at 21 (emphasis added).

 4   Those covenants, however, have now expired by their own terms; their restrictions on Donoyan’s

 5   activities are now lifted. As a result, the alleged “continued violations of [the] . . . covenants” are

 6   no longer continuing: they have already occurred. See Hodges v. Schlinkert Sports Assocs., Inc., 89

 7   F.3d 310, 312 (6th Cir. 1996) (“Under the general rule of mootness, . . . [the] claim to enforcement

 8   of the noncompete clause is moot since that provision expired by its own terms.”); cf. Am. Tunaboat

 9   Ass’n v. Brown, 67 F.3d 1404, 1407 (9th Cir. 1995) (holding that the “appeal of the district court’s

10   denial of its application for a preliminary injunction is moot” because the regulation sought to be

11   enjoined was no longer in effect).

12          Thus, even assuming arguendo that the district court had the authority to grant injunctive

13   relief as a remedy in this diversity case – a matter the parties dispute – it is no longer possible to

14   grant preliminary relief enjoining the violation of these covenants, which have, by their own terms,

15   expired.1 We are not persuaded, moreover, that such preliminary relief would restore or “preserve

16   the status quo pending the final determination of [this] dispute,” Arthur Guinness & Sons, PLC v.

17   Sterling Publ’g Co., 732 F.2d 1095, 1099 (2d Cir. 1984). Accordingly, this appeal is hereby

18   DISMISSED AS MOOT.
19                                                          FOR THE COURT:
20                                                          Catherine O’Hagan Wolfe, Clerk
21




            1
               In so concluding, we only determine whether the preliminary relief sought by Aladdin is
     available under these circumstances; we do not reach the separate question whether Aladdin might
     obtain final equitable relief after a trial on the merits.

                                                       3